Name: Commission Regulation (EC) No 1170/96 of 27 June 1996 amending Regulation (EC) No 1600/95 laying down detailed rules for the application of the import arrangements and opening tariff quotas for milk and milk products
 Type: Regulation
 Subject Matter: international trade;  processed agricultural produce;  tariff policy
 Date Published: nan

 No L 155/10 rENl Official Journal of the European Communities 28 . 6. 96 COMMISSION REGULATION (EC) No 1170/96 of 27 June 1996 amending Regulation (EC) No 1600/95 laying down detailed rules for the application of the import arrangements and opening tariff quotas for milk and milk products THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Whereas the tariff quotas referred to in the GATT/WTO Agreement which are not specified by country of origin must be adjusted from 1 July 1996; whereas Annex II to Regulation (EC) No 1600/95 must therefore be amended; Whereas, in order to facilitate the transition to the new arrangements, a table showing the import duties on imports covered by the GAIT Agreement was given for information in an Annex to Regulation (EC) No 1 600/95; whereas, given that the information is given in the combined nomenclature, the table is no longer necessary; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Milk and Milk Products, Having regard to Council Regulation (EEC) No 804/68 of 27 June 1968 on the common organization of the market in milk and milk products ('), as last amended by Commission Regulation (EC) No 2931 /95 (2), and in parti ­ cular Article 13 (3), 16 ( 1 ) and (4) thereof, Having regard to Council Regulation (EC) No 1095/96 of 18 June 1996 on the implementation of the concessions set out in Schedule CXL drawn up in the wake of the conclusion of the GATT XXIV.6 negotiations (3), and in particular Article 1 ( 1 ) thereof, HAS ADOPTED THIS REGULATION: Whereas the validity of Commission Regulation (EC) No 1600/95 of 30 June 1995, laying down detailed rules for the application of the import arrangements and opening tariff quotas for milk and milk products (4), as last amended by Regulation (EC) No 11 14/96 (*), expires on 30 June 1996; whereas those arrangements should be made permanent and the expiry date annulled; whereas experience has shown that the ambiguity or strictness of certain provisions are creating unjustified administrative difficulties; whereas the provisions in question should be clarified or made more flexible; Article 1 Regulation (EC) No 1600/95 is hereby amended as follows: 1 . In Article 14 (5), the words 'three days' and 'four days' are replaced by 'three working days' and 'four working days' respectively. 2. In the second subparagraph of Article 32, the words 'to 30 June 1996' are deleted. 3 . Annex I is replaced by Annex I hereto. 4. Annex II is replaced by Annex II hereto. 5. The summary tables are deleted. Whereas the order numbers in Annex VII to the combined nomenclature were amended by Council Regu ­ lation (EEC) No 2658/87 of 23 July 1987 on the tariff and statistical nomenclature and on the Common Custom Tariff (% as last amended by Regulation (EC) No 1035/96 f); whereas, in order to avoid any ambiguity, Annex I to Regulation (EC) No 1600/95 should be repu ­ blished containing the amended order numbers; Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. It shall apply from 1 July 1996. (') OJ No L 148, 28. 6. 1968, p. 13. h) OJ No L 307, 20. 12. 1995, p. 10 . P) OJ No L 146, 20. 6. 1996, p. 1 . (&lt; OJ No L 151 , 1 . 7. 1995, p. 12. (*) OJ No L 148, 21 . 6. 1996, p. 32. ( «) OJ No L 256, 7. 9. 1987, p. 1 .M OJ No L 151 , 26. 6. 1996, p. 1 . 28. 6. 96 EN Official Journal of the European Communities No L 155/11 This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 27 June 1996. For the Commission Franz FISCHLER Member of the Commission No L 155/12 EN Official Journal of the European Communities 28 . 6. 96 ANNEX I 'ANNEX I TARIFF QUOTAS PURSUANT TO THE GATT/WTO AGREEMENTS SPECIFIED BY COUNTRY OF ORIGIN (Calendar year) Order number in Annex 7 to the combined nomenclature CN code Description Country of origin Quota quantity in tonnes (annual) Import duty in ecus per 100 kg net weight Rules for completing certificates 38 ex 0405 10 11 ex 0405 10 19 Butter, at least six weeks old, of a fat content by weight of not less than 80 % but less than 82 %, manufac ­ tured directly from milk or cream New Zealand 76 667 86,88 see Article 9 43 0406 90 01 Cheese for processing (') New Zealand Australia 4 000 500 17,06 17,06 see Annex VI (G) and (H) 45 ex 0406 90 21 Whole Cheddar cheeses (of the conventional flat cylindrical shape of a net weight of not less than 33 kg but not more than 44 kg and cheeses in cubic blocks or in paral ­ lelepiped shape, of a net weight of 10 kg or more) of a fat content of 50 % or more by weight in the dry matter, matured for at least three months New Zealand Australia 7 000 3 250 17,06 17,06 see Annex VI (F) 46 ex 0406 90 21 Cheddar made from unpasteurized milk, of a fat content of 50 % or more, by weight, in the dry matter, matured for at least nine months, of a free-at-frontier value (2) per 1 00 kg net, of not less than:  ECU 334,20 in standard whole sizes  ECU 354,83 for cheeses of a net weight of not less than 500 g  ECU 368,58 for cheeses of a weight less than 500 g The expression "standard whole sizes" shall be taken to apply to cheeses of the:  Conventional flat cylindrical shape of a net weight of not less than 33 kg but not more than 44 kg  Cubic block shape or parall ­ elepiped shape, of a net weight of 10 kg or more Canada 4 000 13,75 see Annex VI (E) (') Monitoring utilization for this particular purpose will be done by applying the Community provisions laid down on the subject (2) "Free-at-frontier value" means the free-at-frontier price or fob price in the country of export, plus an amount, where appropriate, for delivery and insurance costs to the customs territory of the Community.' 28. 6. 96 EN Official Journal of the European Communities No L 155/13 ANNEX II 'ANNEX II TARIF QUOTAS PURSUANT TO GATT/WTO AGREEMENTS, NOT SPECIFIED BY COUNTRY OF ORIGIN (GATT/WTO year) Order number in Annex 7 to CN code Description Country of origin Quota quantity in tonnes Import duty (in ecus the combined nomenclature Annual Quarterly per 100 kg net weight) 36 0402 10 19 Skimmed milk powder all third countries 45 921 1 1 480,25 47,50 37 0405 10 11 0405 10 19 0405 10 30 0405 10 50 0405 10 90 0405 90 10 0405 90 90 Butter and other fats and oils derived from milk all third countries 2 000 500 94,80 39 ex 0406 10 20 ex 0406 10 80 Pizza cheese, frozen, cut into pieces each weighing not more than 1 gram, in containers with a net content of 5 kg or more, of a water content, by weight, of 52 % or more, and a fat content by weight in the dry matter of 38 % or more all third countries 1 949 487,25 13,00 40 ex 0406 30 10 0406 90 07 0406 90 12 Processed Emmentaler Emmentaler all third countries 6 027 1 506,75 71,90 85,80 41 ex 0406 30 10 0406 90 08 0406 90 14 Processed GruyÃ ¨re GruyÃ ¨re, Sbrinz all third countries 1 627 406,75 71,90 85,80 42 0406 90 01 Cheese for processing (') all third countries 7 200 1 800,00 83,50 44 0406 90 21 Cheddar all third countries 5 400 1 350,00 21,00 47 ex 0406 1 0 20 ex 0406 10 80 0406 20 90 0406 30 31 0406 30 39 0406 30 90 0406 40 10 0406 40 50 0406 40 90 0406 90 09 0406 90 16 Fresh (unripened or uncured) cheese including whey, cheese, and curd, other than pizza cheese of order No 39 Other grated or powdered cheese Other processed cheese Blue-veined cheese BergkÃ ¤se and Appenzell all third countries 6 695 1 673,75 92,60 106,40 94,10 69,00 71,90 102,90 70,40 85,80 No L 155/14 EN Official Journal of the European Communities 28 . 6. 96 Order number in Annex 7 to CN code Description Country of origin Quota quantity in tonnes Import duty(in ecus the combined nomenclature Annual Quarterly per 100 kg net weight) 0406 90 18 0406 90 23 0406 90 25 0406 90 27 0406 90 29 0406 90 31 0406 90 33 0406 90 35 0406 90 37 0406 90 39 0406 90 50 Fromage fribourgeois, Vacherin Mont d'Or and TÃ ªte de Moine Edam Tilsit ButterkÃ ¤se Kashkaval Feta, of sheep's milk or buffalo milk Feta, other Kefalo-Tyri Finlandia Jarlsberg Cheese of sheep's milk or buffalo milk 75,50 0406 90 61 0406 90 63 0406 90 69 Grana Padano, Parmigiano Reggiano Fiore Sardo, Pecorino Other 94,10 0406 90 73 0406 90 75 0406 90 76 0406 90 78 0406 90 79 0406 90 81 0406 90 82 0406 90 84 0406 90 85 0406 90 86 0406 90 87 0406 90 88 Provolone Asiago, Caciocavallo, Montasio, Ragusano Danbo, Fontal, Fontina, Fynbo, Havarti, Maribo, Samsoe Gouda Esrom, Italico, Kernhem, Saint-Nectaire, Saint ­ Paulin, Taleggio Cantal, Cheshire, Wensleydale , Lancashire, Double Gloucester, Blarney, Colby, Monterey Camembert Brie Kefalograviera, Kasseri Exceeding 47 % but not exceeding 52 % Exceeding 52 % but not exceeding 62 % Exceeding 62 % but not exceeding 72 % 75,50 0406 90 93 Exceeding 72 % 92,60 0406 90 99 Other 106,40 (') Monitoring utilization for this particular purpose will be done by applying the Community provisions laid down on the subject